DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, 6, 10, 12, objected to because of the following informalities:  
Re claims 1, 12, it is recommended the claims be amended to specify at least the startup signal is from "outside the power supply control apparatus" to avoid confusion as to what "outside" refers to. The claims could alternatively be amended instead to provide details of the source of the startup signal instead if desired.
Re claim 3, last paragraph, it is recommended the claim be amended to specify "…as a result of communication with the other control apparatus being performed and sets the switch to an open state as a result of communication with the other control apparatus not being performed" to avoid potential confusion as to which communication is being referred to. 
Re claims 6 and 10, it is recommended the phrasing of the last paragraph be corrected to recite: "…the startup signal abnormality has occurred when input of at least a portion of the plurality of startups signals is stopped" to correct grammar and ensure the limitation accurately describes what appears to be the intended function. See also rejection under 35 USC 112(b) below regarding further recommended amendment regarding introduction of the plurality of startup signals.
Re claim 12, fourth to last line, the claim should be amended: "a signal input terminal to which the startup signal is received;" to correct spelling.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"abnormality determining unit", "abnormality operating unit", "return determining unit" in claims 1, 4, 5, 9, and 12, respectively: based on Applicant's disclosure, the named units correspond to essentially specific functions/operation of the power supply control apparatus and any general control circuitry required to perform the corresponding operations or equivalents thereof as would be understood by those of skill in the art; thus the respective units 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Re claims 1 and 12 (and claims dependent thereon), the scope of the claims are indefinite regarding the limitation: "a switch that is provided further towards the first storage battery side than a connection point with the power generator on an electrical path that connects the first storage battery and the second storage battery". As drafted, there is insufficient antecedent basis for "the first storage battery side", and in general the description of components as "further towards" another component is generally not standard for description of electrical circuits and vague as to whether some particular physical distance, some electrical path distance, or merely a component being between particular components, is being required. It is recommended the claim language be clarified to reflect the intended connection arrangement such as shown in Fig. 1, such as for example: "a switch that is provided , the switch provided between the first storage battery and a connection point on the electrical path to which the power generator is connected". Other similar phrasing describing the electrical connection arrangement of Fig. 1 may also be appropriate. For purposes of examination, claims 1 and 12 will be interpreted as requiring the connection arrangement as recited above until further clarification is provided.
Re claims 1 and 12 (and claims dependent thereon), the scope of the claims are further indefinite regarding the limitation: "an abnormality determining unit that determines whether a startup signal abnormality in which the startup signal has not been received by the power 
Re claim 4 (and claims dependent thereon), the scope of the claim is indefinite due to redundant recitation of the first paragraph which appears to be a duplicate of the recitation in claim 3 and raises issues with clear antecedent basis for duplicate introduction of elements. It is recommended any duplicate recitation be removed, and for purposes of examination claim 4 will be interpreted as only reciting the further limitations in its last paragraph.
Re claim 5 (and claims dependent thereon), the scope of the claim is indefinite due lack of clear antecedent basis for the power supply control apparatus "further comprising: a return determining unit" which was already introduced in claim 4 with the same element name and as drafted is unclear if refers to the same or different element. It is recommend the claim be amended to recite for example: "wherein the return determining unit determines that…" or similar assuming reference is meant to be made to the same element, and for purposes of examination the claim will be interpreted in this manner.
Re claims 6 and 10 (and claims dependent thereon), the scope of the claims are indefinite since there is insufficient antecedent basis for "the startup signals" (only a startup signal is introduced in claim 1). It is recommended introduction of the signals be provided, such as "the startup signal is provided as a plurality of 
Re claims 7 and 11, the scope of the claims are indefinite due to unclear antecedent basis for "a power supply system" which is already introduced in claim 1, and also due to unclear structural recitation of the second switch being "provided further towards the second storage battery side" similar to the issue discussed regarding claim 1 above. It is recommended the claim be amended to address the antecedent basis issue and also clearly recite intended circuit connection, such as: "the power supply control apparatus is applied to [[a]] the power supply system that includes the switch as a first switch, and a second switch that is provided between and the connection point on the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US2013/0234504).
Re claim 1, as best understood, Morita teaches a power supply control apparatus (controller <32>) that is applied to a power supply system (see Fig. 1), the power supply system including a first storage battery (lithium-ion battery <31>) and a second storage battery (lead battery <20>) that are connected in parallel to a power generator (alternator <10>), and a switch (switch <34>) that is provided further towards the first storage battery side than a connection point (electrical node between switches <33> and <34>, see [0025], [0027], Fig. 1 regarding connection; see also rejection under 35 USC 112(b) above regarding interpretation; 
an abnormality determining unit (controller <32>) that determines whether a startup signal abnormality in which the startup signal has not been received by the power supply control apparatus in a normal manner has occurred (see [0049-0050], [0064], Figs. 1, 4 regarding ECU or controller <32> determining keyswitch fault when keyswitch signals including ACC signal have not been received by controller); and 
an abnormality operating unit (controller <32>) that operates the switch to a closed state when the startup signal abnormality is determined to have occurred (see [0025], [0049-0050], [0062], [0064], Figs. 1, 4 regarding control to supply power to loads <53,54> from the lithium battery <31> in response to determining key switch fault, thereby requiring closure of switch <34> to supply power from lithium battery). See Morita: [0019-0022], [0025-0027], [0030-0033], [0049-0050], [0062], [0064], Figs. 1, 3. See also rejection under 35 USC 112(b) above and Conclusion below regarding interpretation and recommendations.
Re claim 2, as best understood, Morita teaches the power supply control apparatus according to claim 1, wherein: the power supply control apparatus is configured to 
Re claim 9, as best understood, Morita teaches the power supply control apparatus according to claim 1, further comprising: a return determining unit (controller <32>) that determines that input of the startup signal has returned to normal based on an amount of time within which input of the startup signal is continued being equal to or greater than a predetermined amount of time, when the startup signal is subsequently received by the power supply control apparatus after the startup signal abnormality is determined to have occurred (see Morita: [0049-0050], [0064], [0066], Figs. 1, 2, 4 regarding keyswitch fault determination process including detection of a normal state when ACC signal is received necessarily for some amount of time necessary for the signal to be detected, and performed when vehicle starts, i.e. detection would occur if were key switch returned to normal after being fixed; note the claim does not specify any particular operation of the switch or power supply system in response to returning to normal).
Re claim 10, as best understood, Morita teaches the power supply control apparatus according to claim 1, wherein: the startup signals are respectively received by the power supply 
Re claim 11, as best understood, Morita teaches the power supply control apparatus according to claim 1, wherein: the power supply control apparatus is applied to a power supply system that includes the switch as a first switch (switch <34>), and a second switch (switch <33>) that is provided further towards the second storage battery side than the connection point (electrical node between switches <33> and <34>) on the electrical path (see [0025], [0027], Fig. 1 regarding connection of switch <33>; note electrical connection under broadest reasonable interpretation may comprise direct or indirect connection); and the abnormality operating unit operates the first switch to the closed state and the second switch to the open state when the startup signal abnormality is determined to have occurred (see [0025], [0027], [0049-0050], [0062], [0064], Figs. 1, 4 regarding control to supply power to loads <53,54> from the lithium battery <31> in response to determining key switch fault, thereby requiring closure of switch <34> to supply power from lithium battery, and including states where regeneration is not performed and switch <33> is open).
Re claim 12, as best understood, Morita teaches a battery unit (see Fig. 1) comprising: 
a power supply control apparatus (controller <32>) that is applied to a power supply system (see Fig. 1), the power supply system including: a first storage battery (lithium-ion 
an abnormality determining unit (controller <32>) that determines whether a startup signal abnormality in which the startup signal has not been received by the power supply control apparatus in a normal manner has occurred (see [0049-0050], [0064], Figs. 1, 4 regarding ECU or controller <32> determining keyswitch fault when keyswitch signals including ACC signal have not been received by controller), and 
an abnormality operating unit (controller <32>) that operates the switch to a closed state when the startup signal abnormality is determined to have occurred (see [0025], [0049-0050], [0062], [0064], Figs. 1, 4 regarding control to supply power to loads 
a first terminal (connection node between lithium battery <31> and switch <34>, see [0025], Fig. 1) that is connected to the first storage battery; 
a second terminal (connection node between lead battery <20> and conductor line <22>, see [0019], Fig. 1) that is connected to the power generator; 
a signal input terminal (ACC terminal <303>, see [0029], Fig. 1) to which the startup signal is receved; and 
a connection path that connects the first terminal and the second terminal (see Fig. 1), wherein 
the switch is provided on the connection path (see Fig. 1), and 
the second storage battery (lead battery <20>) is provided in the battery unit (see [0019], [0025], Fig. 1 regarding electrical connection of components as part of overall battery system; note the claim as drafted does not require particular structure for the battery unit beyond a general designation of group of parts, and that individual electrical components necessarily are connected to each other physically at some connection point/terminal). See Morita: [0019-0022], [0025-0027], [0030-0033], [0049-0050], [0062], [0064], Figs. 1, 3, and also discussion of claim 1 above.

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3, as best understood, would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power supply control apparatus having features of claims 1 and 2,"wherein "the power supply control apparatus is applied to an in-vehicle power supply system that is mounted in a vehicle and in which communication via the communication line is performed in accompaniment with a power supply switch of the vehicle being turned on and the startup signal is supplied to the power supply control apparatus in accompaniment with the power supply switch being turned on; and after the abnormality determining unit determines that the startup signal abnormality has occurred, the abnormality operating unit sets the switch to the closed state as a result of communication being performed and sets the switch to an open state as a result of communication not being performed". As discussed above, Morita broadly discloses a power supply control apparatus having recited arrangement of batteries, power generator, and switch, and further discloses application to a vehicle. Although Morita generally discloses a way to determine a keyswitch/startup signal fault and operation of the switch based thereon, as well as general communication being performed with another control apparatus, Morita and the prior art of record does not sufficiently teach or suggest determination of startup signal abnormality and subsequent different control responses of the switch as recited depending on 
Re claims 4-7, as best understood, the claims would be allowable for being dependent on claim 3 and upon resolution of the noted issues.
Claim 8, as best understood, would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power supply control apparatus having features of claims 1 and 2, wherein "the power supply control apparatus is applied to an in-vehicle power supply system that is mounted in a vehicle and in which communication via the communication line is performed in accompaniment with a power supply switch of the vehicle being turned on and the startup signal is supplied to the power supply control apparatus in accompaniment with the power supply switch being turned on; and the power supply control apparatus includes a return determining unit that determines that input of the startup signal has returned to normal based on the startup signal being received by the power supply control apparatus in a state in which communication with the other control apparatus is not being performed after the startup signal abnormality is determined to have occurred". As discussed above, Morita broadly discloses a power supply control apparatus having recited arrangement of batteries, power generator, and switch, and further discloses application to a vehicle. Although Morita generally discloses a way to determine a keyswitch/startup signal fault and general communication being performed with another control apparatus, Morita and the prior art of record does not sufficiently teach or .

Conclusion
In summary, it is recommended Applicant amend the claims to address the noted Objections and 112 issues noted above, and consider clarifying details of how startup signal abnormality determination is made specifically based on reception of the startup signal together with determination of whether communication is being performed with the other control apparatus to resolve the clarity issues as well as distinguish over prior art having similar operation (for example, features of claim 2 and last paragraph of claim 3). Applicant is also cautioned that claim limitations are given their broadest reasonable interpretation and sufficient detail should be recited to ensure the claims distinguish over similar arrangements which may have similar default switch position before receiving a signal. Applicant may contact the examiner to discuss possible amendments or the office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dougherty (US6057666), Nakajima (US2015/0239411) disclose vehicle power supply .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836